EXHIBIT 10.1




MODIFICATION NO. 1 TO LOAN AND SECURITY AGREEMENT


This Modification No. 1 to Loan and Security Agreement (“Modification”) is
entered into as of March 31, 2011 (the “Effective Date”), by and between
Partners for Growth III, L.P., a Delaware limited partnership with its principal
place of business at 180 Pacific Avenue, San Francisco, California 94111 ("PFG")
and each of Comverge, Inc., a Delaware corporation, Alternative Energy
Resources, Inc., a Delaware corporation, Enerwise Global Technologies, Inc., a
Delaware corporation, Comverge Giants, LLC, a Delaware limited liability
company, Public Energy Solutions, LLC, a New Jersey limited liability company,
Public Energy Solutions NY, LLC, , a Delaware limited liability company and
Clean Power Markets, Inc., a Pennsylvania corporation (individually and
collectively, jointly and severally, "Borrower").


WHEREAS, Borrower has received a $15,000,000 secured convertible loan from PFG
(the “Loan”) pursuant to that certain Loan and Security Agreement dated as of
November 5, 2010 (the “Loan Agreement”) and certain other Security Documents (as
defined below);


WHEREAS, the parties have determined to modify the terms around PFG’s
amortization right and loan conversion and make certain other changes to the
terms and conditions of the Loan;


NOW THEREFORE, the parties hereby agree as follows:


1.           DESCRIPTION OF EXISTING INDEBTEDNESS:  Borrower is indebted to PFG
for the Obligations pursuant to the Loan Documents. The Loan Agreement provides
for term loan in the principal amount of Fifteen Million Dollars ($15,000,000),
all of which has been disbursed by PFG to Borrower and remains
outstanding.  Defined terms used but not otherwise defined herein shall have the
same meanings set forth in the Loan Agreement.


2.           DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured
by the Collateral, as described in the Loan Agreement and in certain
Intellectual Property Security Agreements of even date therewith. The
above-described security documents, including the Cross-Corporate Continuing
Guaranty of even date therewith, Pledge Agreements, together with all other
documents securing repayment of the Obligations, shall be referred to herein as
the "Security Documents". Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Obligations are referred to as the
"Existing Loan Documents".


3.           DESCRIPTION OF CHANGES IN TERMS.


(a)  
Modification(s) to Existing Loan Documents.



(1) Section 1 of the Schedule to the Loan Agreement is amended with effect from
the Effective Date to read in its entirety as follows:




 
 

--------------------------------------------------------------------------------

 
 
1.  LOAN (Section 1.1):

 

 
(a)  The Loan:
The Loan shall consist of a term loan in the aggregate principal amount
$15,000,000 (the “Credit Limit”), which the parties acknowledge was disbursed in
full on November 5, 2010 (the “Funding Date”).
Initial Note:
(i) On the Funding Date, Agent executed and delivered a Note in the principal
amount of $15,000,000 (the “Initial Note”).
Subsequent Notes:
(ii) After the Initial Note, Borrower may request new Loans by issuing new Notes
upon five (5) Business Days advance written notice to PFG (upon the procedures
specified in Section 1.4 of the Agreement), in minimum increments of $250,000
(“Subsequent Notes” and together with the Initial Note, the “Notes”) in
aggregate amount(s) that do not exceed the lesser of (A) the principal amount of
Loans converted under Sections 1(b) and 1(c) of this Schedule, and (B) such
amounts that, when combined with the principal amount of the Initial Note, do
not exceed $20,000,000 in aggregate principal Loaned under this Agreement (the
“Facility Cap”); provided, however, that  Borrower’s right to request Loans
shall in all events terminate thirty-six (36) months from the date of the
Initial Note (such thirty-six month period, the “Availability Period”); and
provided, further, that from and after Borrower’s failure to maintain the
requisite threshold of Minimum Revenues such that PFG’s Amortization Right under
paragraph (d) of this Schedule Section 1 is triggered, Borrower’s right to issue
Subsequent Notes, other than with PFG’s consent in its sole discretion, shall
terminate. For example only, if one year from the date hereof PFG were to
convert $7,000,000 of the Initial Note under Section 1(b) of this Schedule,
Borrower could (subject to the other terms and conditions of this Agreement and
Borrower not having triggered the Amortization Right) issue Subsequent Notes
during the following 24-month period in a maximum aggregate amount of
$5,000,000.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Repayment:
The principal amount of each Note shall accrue interest at the rates set forth
in Section 2 of this Schedule and shall, regardless of the date of issue, but
subject to “Special Mandatory Payment”, below, and exercise of the Amortization
Right in paragraph (d) of this Section 1, be repaid in full on the Maturity
Date, unless previously converted, together with accrued and unpaid interest and
all other outstanding monetary Obligations.
 
 
 
Special Mandatory
Payment:
If Borrower consummates an equity financing or financings of not less than an
aggregate amount of $20,000,000 (a “Qualifying Financing”) on or before June 30,
2011, and the Effective Price at which the principal securities sold in such
Qualifying Financing is greater than the Optional Conversion Price, then
Borrower shall promptly repay a principal amount that is equal to the dollar
value of the differential in the number of shares of Conversion Stock that would
be issuable to PFG upon conversion of each Note at the Optional Conversion Price
and the number of shares of Conversion Stock that would be issuable to PFG upon
conversion of such Note at the Effective Price of securities sold in the
Qualifying Financing (the “Special Mandatory Payment”). For purposes hereof, the
term “Effective Price” means, in the event that additional consideration
(including Borrower stock or derivatives, such as warrants)  is given by
Borrower along with the principal securities issuable in the Qualifying
Financing as part of or an inducement to investors in such Qualifying Financing,
the true stand-alone value that is fairly attributable to such principal
securities. Appended as Exhibit F hereto is an example showing calculation of
the Special Mandatory Payment.
Prepayment:
Notes may not be prepaid by Borrower in whole or in part at any time prior to
the Maturity Date without PFG’s consent in its sole and absolute discretion (it
being acknowledged that the Loan conversion features negotiated between the
parties are a material part of the consideration for PFG making the Loans).
Conversion Limits:
Notwithstanding anything to the contrary set forth herein, Borrower may not
effect any Mandatory Conversion if the aggregate number of shares of Common
Stock issuable upon conversion of the Notes subject to such mandatory conversion
coupled with the number of shares of Common Stock issued or issuable upon
conversion of all other outstanding Notes thereof (whether or not such Notes
remain outstanding) exceeds 5,033,770 shares.
No Hedging:
PFG agrees that while any Note remains outstanding, PFG or its affiliates shall
not, without Agent’s consent (in its sole discretion) engage in any shorting
activity related to the Borrower’s common stock, including short sales, put
options, or similar transactions.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Optional Conversion:
At any time prior to the Maturity Date, PFG may at its option convert any Notes
(or any parts thereof) into the common stock of Borrower (an “Optional
Conversion”) at the conversion price which shall be equal to One Hundred Twenty
Percent (120%) of the Market Price (as defined below) of Borrower’s Common
Stock) set forth in each applicable Note being converted (the “Conversion
Price”).  PFG may exercise its right to convert any Notes or parts thereof by
sending written notice thereof in accordance with Section 8.5 of the Agreement
specifying the Note(s) (or parts thereof) to be converted into Conversion Stock
(a “Conversion Notice”).  The date on which a Conversion Notice is sent to
Borrower shall be a Conversion Date. Pursuant to the terms of the Conversion
Notice, Borrower will use its reasonable best efforts to issue the Conversion
Stock within two (2) business days of the delivery of the Conversion Notice and
in any event shall issue the Conversion Stock within three (3) business days of
the delivery of the Conversion Notice.
(c) Mandatory Conversion:
Subject to PFG's reasonable determination that each of the following terms,
conditions and limitations have been met, Borrower may at any time and from time
to time upon three (3) Business Days’ notice (each, a “Mandatory Conversion
Notice”) effect a mandatory conversion of a Note (such Borrower initiated
conversion, a “Mandatory Conversion”):
(i) No Default or Event of Default may have occurred and be continuing at the
time of any notice of Mandatory Conversion;
(ii) (A) The Conversion Stock issuable under a Mandatory Conversion must be
issued without a restrictive legend and be immediately and freely tradable by
PFG under Rule 144 of the Securities Act, and (B) PFG is not then and for the
preceding six months has not been subject to compliance with Section 16 of the
Exchange Act with respect to the Notes or Conversion Stock;
(iii) (A) For any Mandatory Conversion Notices issued and to be effective within
the first eighteen months from the Funding Date, the reported closing price of
the Common Stock on the date of the Mandatory Conversion Notice must be at least
twenty-five percent (25%) greater than the Conversion Price; and (B) for any
Mandatory Conversion Notices issued and to be effective eighteen months or later
from the Funding Date, the reported closing price of the common stock on the
date of the Mandatory Conversion Notice must be at least thirty-five percent
(35%) greater than the Conversion Price (each of the conversion prices derived
under clauses (A) and (B), a “Mandatory Conversion Price”); and (C) provided, in
each of clauses (A) and (B), even though the relevant reported closing price(s)
would not permit a Mandatory Conversion, Borrower may still effect a Mandatory
Conversion by reducing the conversion price at which such Note is in fact
converted to a price that represents no less than a twenty-five percent (25%)
discount (if clause (A) is applicable) or thirty-five percent (35%) discount (if
clause (B) is applicable) to such reported closing price(s), as necessary to
satisfy the conditions set forth in clauses (iii)(A) and (B) and effect a
Mandatory Conversion;
               (iv) The number of shares of Conversion Stock issuable upon a
Mandatory Conversion may not exceed fifty percent (50%) of the average daily
trading volume of Borrower’s Common Stock over the ten (10) trading days prior
to any Borrower Mandatory Conversion Notice;
(v) Not more than $1,000,000 in value of the Note may be converted at any one
time by Mandatory Conversion;
(vi) There shall be a minimum of five (5) trading days between Mandatory
Conversion Notices;
(vii) Accrued and unpaid interest on the Note (or portion thereof) to be
converted shall be paid in cash on the effective date of conversion;
(viii) the representations and warranties set forth in Section 3.16(h) of the
Agreement are true and correct other than the last proviso set forth in Section
3.16 therein;
(ix) Each Mandatory Conversion Notice shall include the relevant calculations
acceptable to Borrower to show that a Mandatory Conversion meets or will at the
effective date of conversion meet the foregoing requirements and shall be
certified by an executive officer with direct knowledge of the foregoing; and
(x) Borrower is not, as at the date of such Conversion Notice, being required to
make amortized payments of principal and interest due to PFG’s exercise of its
Amortization Right under Section 1(d), below.
The term “Market Price” shall mean, for the Initial Note, $5.46, and, for
Subsequent Notes, the volume-weighted average closing price per share of
Borrower’s Common Stock for the ten (10) consecutive trading days prior to the
issue date (or deemed issue date, in the case of a Subsequent Note that has been
amended or restated) of any Subsequent Note. The term “Conversion Stock” shall
mean the shares of Borrower’s Common Stock issuable upon an Optional or
Mandatory Conversion.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Amortization Right:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If (A) Borrower should fail to maintain Minimum Revenues (as defined below),
measured as of the end of each calendar quarter, or (B) a Borrower Regulatory
Issue has occurred, PFG may elect to amortize all or (at PFG’s sole option) part
of the Loan, effective as of the first day of the month following the calendar
quarter for which Borrower has failed to maintain such Minimum Revenues, over a
period equal to the shorter of thirty-six (36) months from the date such PFG
election is made and the period from the date such PFG election is made until
the Maturity Date (the “Amortization Right” and such period, the “Amortization
Period”), which Amortization Right must be exercised, if at all, not later than
the twentieth (20th) Business Day following the date PFG receives the Borrower
report certifying compliance (or failure to comply) with the Minimum Revenues
Test and, if PFG so elects, Borrower shall thereafter commence to make
approximately level monthly payments of principal and interest on the Loan in
accordance with an amortization schedule that reflects principal amortization
equal to: (i) forty-five percent (45%) of the principal Loan balance outstanding
on June 30, 2011, payable in twelve roughly equal monthly installments for each
of the first twelve monthly payments made, (ii) thirty-five percent (35%) of the
principal Loan balance outstanding on June 30, 2011, payable in twelve roughly
equal monthly installments for each of the next twelve monthly payments made,
and (iii) the greater of twenty percent (20%) of the principal Loan balance
outstanding on June 30, 2011 and the actual principal Loan balance outstanding
on the date such third tranche of amortized payments are due to commence to be
made, payable in twelve roughly equal monthly installments for each of the next
twelve monthly payments made, such that the Loan will be entirely paid at the
Maturity Date. PFG may suspend Borrower’s obligation to make amortized payments
at any time upon notice in its sole discretion. For example only, if Borrower
triggered the Amortization Right based on its quarter ending March 31, 2011,
reported no later than April 30, 2011, Borrower would be required to commence
making monthly payments of $562,500, plus interest, the first such payment due
May 1, 2011. If Borrower was in compliance with the Minimum Revenues test for
the quarter ending June 30, 2011, as reported by July 31, 2011 (see
“Reinstatement”, below), Borrower would cease making amortized payments as of
August 1, 2011. If Borrower again triggered the Amortization Right based on its
quarter ending September 30, 2011, Borrower would re-commence making amortized
payments of $562,500, plus interest. Since Borrower would already have made
three such payments (on May 1, June 1 and July 1), Borrower would, assuming no
later Reinstatement, make nine such payments, plus interest, after which the
principal payment each month would drop to $437,500, plus interest, for the next
twelve payments.
       Minimum Revenues Test:
“Minimum Revenues” for purposes of this Amortization Right (as distinct from the
Financial Covenant set forth in Section 5 of this Schedule), shall
mean Borrower’s consolidated GAAP revenues (“Revenues”) on a quarterly
cumulative basis in no less than the amounts and for the periods set forth
below:
Meas. Period              Min. Revenues                       Quarters Included
 
Q1-2011                      $14,747,000                                Q1-2011
Q2-2011                      $37,969,000                                Q1-2011
+ Q2-2011
Q3-2011                      $99,658,000                                Q1
through Q3-2011
Q4-2011                      $139,838,000                              Q1
through Q4-2011
 
For periods after Q4-2011, the full fiscal year Minimum cumulative Revenue
threshold shall not be less than ninety percent (90%) of the greater of (i) the
Revenues specified in Borrower’s Board-approved annual financial plan for each
fiscal year (“Annual Plan”), and one hundred twenty percent (120%) of the prior
fiscal year Annual Plan (the “Annual Plan Projected Revenues”). The relevant
percentages for each quarter of each fiscal year shall be set: (i) in the case
of each first and (on a cumulative basis with the first quarter) second quarter,
at eighty percent (80%) of Annual Plan Projected Revenues; and in the case of
third quarter (on a cumulative basis with the first and second quarters) and the
fourth quarter (on a cumulative basis with the first, second and third
quarters), at ninety percent (90%) of Annual Plan Projected Revenues. For
example only, if the Annual Plan Revenues were $100 for FY2011 and the FY2012
Annual Plan Projected Revenues showed projected Revenues of $110, the Annual
Plan Projected Revenues on which Minimum quarterly thresholds would be based
(for purposes of the Amortization Right) would be $120 for FY2012 and the
Minimum Revenues annual threshold would be $108 (90% of $120). The Q1-2012
Minimum Revenues threshold would be 80% of the (as adjusted) Annual Plan
Revenues for Q1-2012 and Q2-2012. The Q3-2012 and Q4-2012 Minimum Revenues
thresholds would each be 90% of the Annual Plan Projected Revenues for Q1
through Q3-2012 (in the case of the Q3-2012 threshold) and Q1 through Q4-2012
(in the case of the Q4-2010 threshold).
 
For the avoidance of doubt, Borrower’s failure to meet the Amortization Right
Minimum Revenues Test shall not (in the absence of any other Default) be deemed
a Default under the Loan Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Reinstatement:
If at any time PFG exercises the Amortization Right and Borrower then complies
with the Minimum Revenues Test for any succeeding quarterly measurement, then
Borrower may prospectively (at its option), cease monthly amortization of the
Loan; provided, however, if Borrower fails to meet or exceed the Minimum
Revenues Test for any subsequent measurement period, PFG may again exercise its
Amortization Right, subject (again) to Borrower’s right to cease monthly
amortization by complying in a future measurement period.
(e) Deposit:
If Borrower fails to consummate the Qualifying Financing on or before June 30,
2011, then Borrower shall within one (1) Business Day thereafter pay PFG the sum
of $2,000,000 (the “Deposit”), which Deposit shall be held by PFG as additional
security for repayment of the Loan and either applied against outstanding
Obligations at maturity or returned to Borrower if the Loan is converted in
whole. PFG shall not be required to segregate the Deposit from its general
accounts. If Borrower consummates a Qualifying Financing, the Deposit shall be
promptly returned to Borrower.
(f) Conditions to Each Note
     Issuance / Borrowing:
As a condition to the issuance of each Note and Loan, counsel to Borrower shall
issue and deliver an opinion of counsel in favor of PFG in the form appended as
Exhibit E hereto to the effect that the Notes and Conversion Stock (when issued
under each Note) will be exempt from registration under the Securities Act or
that such Conversion Stock will be covered by an existing registration of
Borrower.



(2) Exhibit C to the Loan Agreement is amended and restated in the form appended
to this Modification as Schedule 1.
 
(3) A new Exhibit F is appended to the Loan Agreement in the form appended to
this Modification as Schedule 2, showing a sample calculation of the Special
Mandatory Payment.
 
(4) Section 4 of the Schedule to the Loan Agreement is amended to read in its
entirety as follows:
 
 
“4.  MATURITY DATE

(Section 5.1):
      November 5, 2015, or such earlier date as results from PFG’s exercise of
the Amortization Right.”

 
 
 
 

--------------------------------------------------------------------------------

 
 
(5) The last clause of Section 5 of the Schedule to the Loan Agreement entitled
“Amendment of Financial Covenants” is hereby amended and restated in its
entirety as follows:
 
 
          “Amendment of

          Financial Covenants:
PFG and Borrower each acknowledge their mutual intention that the Financial
Covenants specified in this Schedule Section 5 approximate those similar
covenants in effect in the Senior Debt Documents, from time to time. Without
limiting the parties obligations under Sections 4.13 and 8.21 of the Agreement,
if such Senior Debt Document financial covenants should materially change, the
Financial Covenants set forth in this Section 5 shall be set by PFG in
consultation with Borrower so as to approximate the then existing or proposed
Senior Lender financial covenants.”



4.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.


5.           PAYMENT OF LOAN FEE AND EXPENSES.  Borrower shall pay to PFG all of
PFG’s reasonable and documented out-of-pocket costs and expenses in connection
with this Modification.


6.           BORROWERS’ REPRESENTATIONS AND WARRANTIES.  Each Borrower
represents and warrants that:
 
(a) immediately upon giving effect to this Modification (i) the representations
and warranties contained in the Existing Loan Documents are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct as of such date), and (ii) no Event of Default has
occurred and is continuing;
 
(b) each Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Existing Loan Documents,
as amended by this Modification;
 
(c) the certificate of incorporation, bylaws and other organizational documents
of each Borrower delivered to PFG remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;
 
(d) the execution and delivery by each Borrower of this Modification and the
performance by each Borrower of its obligations under the Existing Loan
Documents, as amended by this Modification, have been duly authorized by all
necessary corporate action on the part of each Borrower;
 
(e) this Modification has been duly executed and delivered by each Borrower and
is the binding obligation of each Borrower, enforceable against it in accordance
with the terms of this Modification, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights;
 
(f) as of the date hereof, each Borrower has no defenses against its obligation
to repay the Obligations and it has no claims of any kind against PFG.  Each
Borrower acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with such Borrower in connection
with this Modification and in connection with the Existing Loan Documents;
 
(g) the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property or Borrower has included revised and updated Intellectual
Property schedules as part of an update to the Representations required in
Section 8 of this Modification; and
 
 
 
 

--------------------------------------------------------------------------------

 
(h) Each Borrower hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Representations dated as of November 5,
2010, and acknowledges, confirms and agrees that the disclosures and information
Borrower provided to PFG in Part A - Sections 1-6 (except as further noted in
this sentence) and Part B - Sections 11, 12 and 13 of the Representations have
not changed as of the date hereof, and all other Sections of the
Representations, including Part A Section 3(d),(e) (g) and (i) have not changed
as of the date hereof in any material respect or, if the Representations require
additional disclosure in order to be true, accurate and complete as of the date
hereof, Borrower shall have provided the update to the Representations required
in Section 8 hereof.
 
Each Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.
 
7.           CONTINUING VALIDITY.  Each Borrower understands and agrees that in
modifying the existing Obligations, PFG is relying upon each Borrower's
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Modification, the
terms of the Existing Loan Documents remain unchanged and in full force and
effect.  PFG's agreement to modifications to the existing Obligations in no way
shall obligate PFG to make any future consents, waivers or modifications to the
Obligations.  Nothing in this Modification shall constitute a satisfaction of
the Obligations or a waiver of any default under the Existing Loan
Documents.  It is the intention of PFG and Borrower to retain as liable parties
all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by PFG in writing.  Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this
Modification.  The terms of this paragraph apply not only to this Modification,
but also to all subsequent loan modification agreements.


8.           CONDITIONS.  The effectiveness of this Modification is conditioned
upon each of:


(a)           Execution and Delivery.  Each Borrower and Guarantor shall have
duly executed and delivered to PFG on or before March 31, 2011, a counterpart of
each of this Modification and the Amended and Restated Senior Convertible
Promissory Note appended as Schedule 1 hereto.
 
(b)           Payment of PFG Expenses.  Borrower shall have paid upon demand all
PFG expenses (including all reasonable attorneys’ fees and expenses) incurred in
connection with this Modification in accordance with Section 5 hereof.
 
(c)           Updates to Borrower Information. If required to render Part A -
Sections 1-6 (except Section 3(d),(e) (g) and (i)) and Part B - Section 11 of
the Representations identified in Section 7(i) hereof true, correct, accurate
and complete as of the date hereof, and all other Sections of the
Representations, including Part A Section 3(d),(e) (g) and (i) true, correct,
accurate and complete in all material respects as of the date hereof, Borrower
shall have delivered to PFG true and current information and versions of such
documents.
 
(d)           Constitutional and Authority Documents. To the extent the same may
have been modified or superseded or are no longer accurate since the date of the
Loan Agreement, PFG shall have received copies, certified by a duly authorized
officer of each Borrower, to be true and complete as of the date hereof, of each
of (i) the governing documents of each Borrower as in effect on the date hereof,
(ii) any necessary resolutions of each Borrower authorizing the execution and
delivery of this Modification, the other documents executed in connection
herewith and each Borrower’s performance of all of the transactions contemplated
hereby, and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
each Borrower.
 
(e)           No Default under Senior Debt Documents. There shall be no default
under the Senior Debt Documents that has not been cured or waived.
 

 
 
 

--------------------------------------------------------------------------------

 
(f)           Consent of Senior Lender to Modification, Deposit and Special
Mandatory Payment. On or before April 22, 2011 (the “Consent Date”), the Senior
Lender shall have given its consent to this Modification and given its
irrevocable consent to the payment of each of the Deposit and the Special
Mandatory Payment. For the avoidance of doubt, if the Senior Lender has not
given its consent by the Consent Date, this Modification shall be of no force
and effect and the parties rights and obligations shall be determined under the
Loan Agreement, unmodified by this Modification, and PFG shall not be deemed to
have expressly or impliedly agreed to any modification or waiver of the terms of
the Loan Agreement or to forbear from exercising any remedies it may have
thereunder.


9.           FURTHER ASSURANCES.  Borrower agrees to execute such further
documents and instruments and to take such further actions as PFG may request in
its good faith business judgment to carry out the purposes and intent of this
Modification.


10.           INTEGRATION; CONSTRUCTION.  This Modification and any documents
executed in connection herewith or pursuant hereto contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Modification;
provided, however, that any financing statements or other agreements or
instruments filed by PFG with respect to Borrower shall remain in full force and
effect. The quotation marks around modified clauses set forth herein and any
differing font styles in which such clauses are presented herein are for ease of
reading only and shall be ignored for purposes of construing and interpreting
this Modification. This Modification is subject to the General Provisions of
Section 8 of the Loan Agreement.


11.           GOVERNING LAW; VENUE.  THIS MODIFICATION SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Each Borrower and PFG submit to the exclusive jurisdiction of the
State and Federal courts in San Francisco County, California, in connection with
any proceeding or dispute arising in connection herewith.


This Modification is executed as of the date first written above.


Borrower:
Comverge, Inc.
 
 
By    /s/ Michael Picchi
         Michael Picchi, Executive Vice President
 
By    /s/ Matthew Smith
        Secretary or Ass't Secretary
PFG:
PARTNERS FOR GROWTH III, L.P.
 
 
By   /s/ Andrew Kahn
Name:    Andrew Kahn
Title: Manager, Partners for Growth III, LLC
           Its General Partner
Borrower:
Comverge Giants, LLC
By  /s/ Michael Picchi
Name:   Michael Picchi
Title:   Vice President
 
Borrower:
Public Energy Solutions, LLC
By  /s/ Michael Picchi
Name:   Michael Picchi
Title:   Vice President
 
Borrower:
Public Energy Solutions NY, LLC
By  /s/ Michael Picchi
Name:   Michael Picchi
Title:  Vice President
 
Borrower:
Clean Power Markets, Inc.
By  /s/ Michael Picchi
       Michael Picchi, Vice President
By  /s/ Michael Picchi
Secretary or Ass't Secretary
 
Borrower:
Enerwise Global Technologies, Inc.
By  /s/ Michael Picchi
       Michael Picchi, Vice President
By /s/ Matthew Smith
      Secretary or Ass't Secretary
Borrower:
Alternative Energy Resources, Inc.
By  /s/ Michael Picchi
       Michael Picchi, Vice President
By  /s/ Matthew Smith
       Secretary or Ass't Secretary



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


Amended and Restated Senior Convertible Promissory Note
(Exhibit C to the Loan Agreement)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2


Calculation of Special Mandatory Payment (Exhibit F to Loan Agreement)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 